internal_revenue_service number release date index number ------------------------------- --------------------------------- --------------------------------------------------- ----------------------------- re ------------------- -------------------- - department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-139069-02 date april taxpayer community --------------------------------------------- --------------------------------------------------------------- x date date date date date date year year year year division state y disclaimer ordinance legend legend ----------------------------------------------------------------------------------------------------------------- -------------- ----------------------- --------------------------- ---------------------- ---------------- --------------------------- ---------------------- ------- ------- ------- ------- --------------------------------------------------- ---------- -------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -- ---------------------------------------------------------------------------------------------------------- dear --------------- concerning the income and gift_tax consequences of taxpayer’s disclaimers this is in response to your date letter and prior correspondence plr-139069-02 the facts and representations submitted are summarized as follows taxpayer is an adult enrolled member of community a federally recognized indian_tribe the community conducts gaming activities pursuant to its self-determination powers and the indian gaming regulatory act u s c sec_2701 et seq igra section b of igra provides that net_revenues from such gaming activities may be used to make per capita payments to members of the indian_tribe if the indian_tribe prepares a plan to allocate revenues the plan is approved by the secretary of interior interests of minors and incompetent persons are protected and the per capita payments are subject_to federal taxation on date the community s revenue allocation plan for net gaming proceeds plan was approved by the secretary of interior the plan allocate sec_50 percent of the net gaming revenues to maintain community government operations and programs percent of the net gaming revenues for distribution in equal shares to all aenrolled members to advance the personal health education and welfare of enrolled members and the remainder and unused funds to a permanent fund for all community government operations programs and services and to provide economic opportunities for community members section ii b of the plan provides that division shall determine the division s revenues available for transfer to community s general fund within days after the end of each fiscal quarter promptly after payment of the net gaming revenues to the general fund of community the treasurer will allocate the net gaming revenues in accordance with the plan section vi b provides that the equal shares for enrolled members may be distributed to or for the benefit of all enrolled members subject_to provisions designed to establish trust funds for members to protect a member s eligibility for public assistance and to restrict a member s creditor s access to the member s trust account section vi e provides that per capita payments are made quarterly to those who were enrolled members at the close of business on the last business_day of the previous quarter the arecord date the apayment date shall be on or before days after each calendar_quarter if an enrolled member dies after the record_date but prior to the payment_date the per capita payment shall be paid to his or her estate section vii f provides that the plan and any part thereof may be amended only by a majority vote of the community council council provided that such amendments do not effect the provisions of the plan that were voted upon in the date referendum or pursuant to article section i of the community constitution which may be repealed only pursuant to article section i of the community constitution plr-139069-02 section ii a provides that the plan shall remain in effect except and to the extent it is lawfully modified during the term of the compact between the community and state y dated date on date the council amended the community code of ordinances to add a new section disclaimer ordinance disclaimer ordinance provides as follows if by any means a per capita igra payment under the act is payable to a member that member may disclaim that interest in whole or in part by delivering or filing a written disclaimer with the community under this section a b c d e the disclaimer must be filed not later than the record_date for the payment being disclaimed or for the first payment being disclaimed if more than one payment is being disclaimed arecord date is defined in the revenue allocation plan for net gaming proceeds adopted by the community the disclaimer shall describe the property or interest disclaimed declare the disclaimer and its extent and be signed by the disclaimant the right to disclaim property or interest in property under this section shall be barred by an acceptance of the property or interest in the property by the disclaimant prior to execution and filing of the disclaimer property disclaimed pursuant to this section shall pass to and vest in the remaining enrolled members eligible to receive or have a_trust for their benefit receive their pro_rata share of that igra payment the disclaimer shall be binding on the disclaimant and on all persons claiming through or under the disclaimant it is represented that taxpayer is an enrolled member by right as a lineal descendant of a member of community each enrolled member of community will receive approximately dollar_figurex annually from the per capita payments igra payments community has issued quarterly per capita payments beginning in november year on date taxpayer delivered to the council a written disclaimer citing disclaimer ordinance purporting to airrevocably and forever disclaim the november year payment all quarterly payments for year and all quarterly payments for year date was after the record dates for the november year payment and the first three quarterly payments in year however date was prior to the record dates for the payment for the 4th quarter of year and for all year payments on date plr-139069-02 taxpayer delivered to the council a written disclaimer citing disclaimer ordinance purporting to airrevocably and forever disclaim all quarterly payments for year date was prior to the record dates for all year payments to date taxpayer has not received any of the prior per capita payments the per capita payments are being held by the council pending this ruling in accordance with disclaimer ordinance any disclaimed amounts will be redistributed to the enrolled members other than taxpayer on the next record_date taxpayer requests the following rulings taxpayer may exclude from taxable the taxpayer notes that 281_us_111 and other sec_61 of the internal_revenue_code defines gross_income to include all income any per capita igra payment or payments that he disclaims or renounces in accordance with disclaimer ordinance and the disclaimers delivered on date and date will constitute qualified disclaimers under sec_2518 and will not result in a gift_for gift_tax purposes of such disclaimed payments issue income from whatever source derived assignment_of_income cases held that a taxpayer may not shift the burden of the taxpayer’s tax_liability for income constructively received by directing or assigning the income to another taxpayer in such cases the taxpayer is taxed on the income as if it was received by the taxpayer however in certain circumstances the assignment_of_income_doctrine does not apply where the taxpayer disclaims waives renounces or otherwise abandons any and all interests in the right to receive the income and the taxpayer does not direct or retain the ability to direct the disposition of the income for instance in 129_f2d_638 9th cir the taxpayer the president of a major banking corporation informed the corporation’s board_of directors of his unqualified refusal to accept certain compensation authorized to be paid to him by the board the taxpayer did not direct how the funds should be expended other than to suggest that the corporation do something worthwhile with the money the corporation ultimately used the funds to establish a foundation at a major university the commissioner argued that the money was compensation that the taxpayer had a contractual right to receive the funds were therefore includible in taxpayer’s gross_income under lucas v earl and other assignment_of_income cases the disposition of this contractual right whether the disposition occurred by waiver transfer assignment or any other means and whether it occurred before or after the rendition of the services involved did not change this result however the court reviewed the evidence and found that the taxpayer did not receive the money and that he did not direct its disposition rather the taxpayer unqualifiedly refused to accept any further compensation_for his services with the suggestion that the money be used for plr-139069-02 some worthwhile purposes as far as the taxpayer was concerned noted the court the corporation could have kept the money accordingly the court concluded that this case was distinguishable from the assignment_of_income cases and therefore the compensation was excludable from the taxpayer’s income see also 85_f2d_315 6th cir three percent of trust income that under the trust instrument was payable as compensation to the trustee for services held not taxable to the trustee because the trustee rendered the services without charge did not receive or reduce the compensation to his possession or order that the compensation be set apart for him without restriction in this case taxpayer’s disclaimer constituted an unqualified refusal to accept any igra payments in accordance with community laws for the 4th quarter of year for all quarters in year and for all quarters in year it is represented that taxpayer did not accept or receive the disclaimed igra payments or the benefit of any of the igra payments nor did he direct the disposition of the disclaimed igra payments we therefore conclude that the igra payments for the 4th quarter of year for all quarters in year and for all quarters in year for which a valid disclaimer was executed are excludable from taxpayer’s gross_income for the respective tax years set forth above issue sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the disclaimed interest is treated as if it had never been transferred to the person making the qualified_disclaimer for purposes of the federal estate gift and generation-skipping_transfer_tax provisions under sec_2518 to term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property provided the disclaimer is in writing the writing is received by the transferor of the interest his legal_representative or the holder of legal_title to the property not later than the date which is months after the date on which the transfer creating the interest is made the personal disclaiming the interest has not accepted the interest disclaimed or any of its benefits and as a result of the disclaimer the interest passes without any direction on the part of the person making the disclaimer is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift sec_25_2518-1 provides that if a qualified_disclaimer is made the property sec_25_2518-2 provides that the written disclaimer must be delivered no plr-139069-02 later than the date which is months after the date on which the transfer creating the interest in the disclaimant is made sec_25_2518-2 provides that the 9-month period for making the disclaimer is generally determined with reference to the transfer creating the interest in the disclaimant under applicable local law 872_f2d_84 4th cir otherwise the disclaimer would not be effective to pass title to the property to a person other than the disclaimant 100_tc_42 in the present case the disclaimer ordinance requires that a disclaimer of an igra payment must be filed not later than the record_date for the payment that is being disclaimed in order to satisfy the requirements of sec_2518 a disclaimer must be valid the disclaimer executed on date was delivered prior to the record_date for the igra payments for the 4th quarter of year and prior to all record dates for all quarters in year the date disclaimer was delivered prior to all record dates for all quarters in year under disclaimer ordinance as a result of taxpayer’s disclaimer his interest in any disclaimed igra payment passes to and vests in the remaining enrolled members eligible to receive a share of the gaming revenue further it is represented that taxpayer did not accept any benefits from the igra payments before executing and delivering the disclaimers accordingly based on the facts submitted and the representations made we conclude that taxpayer’s disclaimer executed on date was a qualified_disclaimer under sec_2518 with respect to the igra payments for the 4th quarter of year and all quarters of year moreover taxpayer’s disclaimer executed on date was a qualified_disclaimer under sec_2518 with respect to the igra payments for all quarters of year the rulings contained in this letter are based upon information and representations submitted by the taxpayer s and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein we express or imply no opinion on the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-139069-02 a copy of this ruling is being sent to the taxpayer in accordance with a power_of_attorney on file in this office sincerely george l masnik chief branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
